Citation Nr: 1026540	
Decision Date: 07/15/10    Archive Date: 07/28/10

DOCKET NO.  05-24 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for 
arthritic changes and a dysplastic left hip with left leg 
shortening, for the period of the appeal from May 13, 1963, to 
December 31, 1985.

2.  Entitlement to an initial rating in excess of 30 percent for 
arthritic changes and a dysplastic left hip with left leg 
shortening, for the period of the appeal from January 1, 1986 to 
November 30, 1995.

3.  Entitlement to an initial rating in excess of 30 percent for 
post-operative residuals of a left hip arthroplasty with left leg 
shortening, arthritic changes and a dysplastic left hip, for the 
period of the appeal as of January 1, 1997.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant; J.L. 


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1961 to November 
1961.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2004 and March 2006 rating determinations 
of a Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Boston, Massachusetts.  The Veteran testified before a 
Veterans Law Judge that is no longer with the Board in June 2006 
and the undersigned Veterans Law Judge in October 2008; 
transcripts from both hearings are associated with the claims 
folder.

The Veteran was awarded service connection for a left hip 
disability by RO rating decision dated in August 2000; a 30 
percent disability rating was assigned effective June 9, 1998.  
In January 2001, the Veteran disagreed with the effective date 
assigned, and asserted that it should be earlier based on clear 
and unmistakable error (CUE) in a July 1963 RO rating decision.  
A May 2004 Board decision granted an effective date of May 13, 
1963, for the award of service connection for a left hip 
disability.  A July 2004 RO rating decision effectuated this 
decision and assigned a noncompensable disability rating from May 
13, 1963, to November 30, 1996, a 100 percent temporary total 
rating from December 1, 1995, to December 31, 1996, and a 30 
percent disability rating thereafter.  The Veteran appealed the 
initial ratings assigned, and by rating decision dated in June 
2005, his disability rating was increased to 20 percent for the 
period from May 13, 1963, to December 31, 1985, and to 30 percent 
for the period from January 1, 1986, to November 30, 1995.  

During the pendency of the above appeal, the Veteran filed an 
increased rating claim.  A March 2006 RO rating decision denied 
an increase beyond the currently assigned 30 percent.  The 
Veteran perfected an appeal as to this issue in July 2007.  

Under the above circumstances, the Board is of the opinion that 
the Veteran has indicated disagreement with all disability 
ratings assigned to his service-connected left hip disability, 
with the exception of the temporary total evaluation for the 
period from December 1, 1995, to December 31, 1996.  As such, the 
issues on appeal have been recharacterized above to reflect the 
issues properly on appeal before the Board.  Seeing as the 
Veteran has continued to disagree with the ratings assigned since 
the July 2004 RO rating decision, this appeal is for a higher 
initial rating.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).

The Board previously remanded this appeal in February 2009 for 
additional evidentiary and procedural development.  Such 
development was accomplished; unfortunately, additional 
development is now required for the reasons discussed below.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

On more than one occasion during the pendency of this appeal, the 
Veteran has raised the issue of whether his service-connected 
left hip disability renders him unable to obtain and follow 
substantially gainful employment.  In this regard, the Veteran 
mentioned as early as a September 1963 private evaluation that he 
was unable to keep up with job assignments as a hospital orderly 
and was having difficulty finding new employment.  In October 
2004, the Veteran submitted a written statement documenting his 
varied and multitudinous work history since service; he noted 
that he had been "let go" by twenty employers in a ten-year 
period due to problems with his left hip disability and was only 
able to remain employed through self-employment from 1972 to 
1990.  Records from the Social Security Administration associated 
with the claims file reflect that the Veteran has been in receipt 
of disability benefits since August 1990 due to a primary 
diagnosis of degenerative arthritis of the left hip.  More 
recently, in May 2009, the Veteran contended that his self-
employment beginning in 1972 was a "sheltered work 
environment," and that he has, in fact, been unemployable since 
service.  

The above evidence clearly raises the issue of entitlement to a 
total disability rating for compensation based on individual 
unemployability (TDIU).  See Roberson v. Principi, 251 F.3d 1378, 
1384 (Fed. Cir. 2001) (once a veteran submits evidence of medical 
disability and additionally submits evidence of unemployability, 
VA must consider total rating for compensation based upon 
individual unemployability).  Pertinent to the present remand, 
the United States Court of Appeals for Veterans Claims (Court), 
in May 2009, held that a request for TDIU is not a separate claim 
for benefits, but rather involves an attempt to obtain an 
appropriate rating for a disability or disabilities, either as 
part of the initial adjudication of a claim or, if a disability 
upon which entitlement to TDIU is based has already been found to 
be service connected, as part of a claim for increased 
compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  
If the claimant or the record reasonably raises the question of 
whether the Veteran is unemployable due to the disability for 
which an increased rating is sought, then part and parcel to that 
claim for an increased rating is whether a total rating based on 
individual unemployability as a result of that disability is 
warranted.  Id at 455.  

In light of the above, the Board finds that the current appeal 
should be remanded for readjudication of the Veteran's claim for 
higher initial disability ratings to include the issue of TDIU, 
in accordance with the holding in Rice.  In remanding in 
accordance with the holding in Rice, the Board notes that it does 
not appear that the AOJ has previously considered the issue of 
entitlement to an extra-schedular disability rating, to including 
the issue of entitlement to an extra-schedular total disability 
evaluation based on individual unemployability.



Accordingly, the case is REMANDED for the following action:

Readjudicate the Veteran's claim for 
higher initial disability ratings for 
(post-operative residuals of a left hip 
arthroplasty with) left leg shortening, 
arthritic changes and a dysplastic left 
hip, to include the issue of TDIU (on 
both a schedular and extraschedular 
basis), based on the entirety of the 
evidence.  If the benefits sought on 
appeal are not granted to the Veteran's 
satisfaction, he and his representative 
should be provided with a supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

